Citation Nr: 1413489	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-00 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for tinnitus.  

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen the claim of service connection a left knee condition.  

4.  Entitlement to service connection for a left knee condition.  

5.  Whether new and material evidence has been received to reopen the claim of service connection for bladder problems, to include polyuria and polydipsia.  

6.  Entitlement to service connection for bladder problems, to include polyuria and polydipsia.  



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1991 to October 1995.  

These matters come to the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision issued by the RO.  

The Board notes that, although the rating decision indicates that it was issued by the RO in San Diego, California, the notification letter was sent out by the RO in Los Angeles, California.  

The Veteran testified from the RO via videoconference technology at a hearing with the undersigned Veterans Law Judge in November 2013.  A copy of the transcript is associated with the claims file.  

In addition to the paper claims file, there are Virtual VA and VBMS electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic files reveal a copy of the hearing transcript.  The remaining documents are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.  

The reopened claims of service connection for a left knee condition and bladder problems, to include polyuria and polydipsia are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In a final decision issued in December 2001, the RO denied the Veteran's claim of service connection for tinnitus.

2.  The evidence added to the record since the December 2001 rating decision, when considered by itself or in connection with evidence previously assembled, relates to a previously unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for tinnitus.  

3.  The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels during his period of active service.  

4.  In a final decision issued in December 2001, the RO denied the Veteran's claim of service connection for a left knee condition.

5.  The evidence added to the record since the December 2001 rating decision, when considered by itself or in connection with evidence previously assembled, relates to a previously unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for a left knee condition.  

6.  In a final decision issued in December 2001, the RO denied the Veteran's claim of service connection for bladder problems, to include polyuria and polydipsia.

7.  The evidence added to the record since the December 2001 rating decision, when considered by itself or in connection with evidence previously assembled, relates to a previously unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for bladder problems, to include polyuria and polydipsia.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received since the December 2001 rating decision to reopen the claim of service connection for tinnitus.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  New and material evidence has been received since the December 2001 rating decision to reopen the claim of service connection for a left knee condition.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  New and material evidence has been received since the December 2001 rating decision to reopen the claim of service connection for bladder problems, to include polyuria and polydipsia.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken hereinbelow, a discussion of whether VA has met its duties of notification and assistance is not required at this time.


New and Material Evidence

The RO denied the Veteran's original claim of service connection for tinnitus, a left knee condition, and bladder problems, to include polyuria and polydipsia in a December 2001 rating decision.  

The claim for tinnitus was denied on the basis that there was no evidence the claimed condition existed and no evidence that it was incurred in or caused by service.  

The claim for a left knee condition was denied on the basis that there was no permanent residual or chronic disability resulting from his in-service left knee surgery.  

The claim for bladder problems, to include polyuria and polydipsia was denied on the basis that polyuria and polydipsia were not considered an actually disabling condition.  

The Veteran was notified of this decision and of his appellate rights in a December 2001 letter, but did not perfect a timely appeal.  Moreover, no evidence was associated with the claims file within one year of the RO's decision.  As such, the December 2001 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2013).

Since the December 2001 rating decision, evidence has been received, including VA treatment records and lay assertions.  

In regard to the to the tinnitus, the Veteran testified in November 2013 that he was exposed to loud and harmful noise during service and experienced ringing in his ears during service that continued thereafter.  

In regard to the left knee condition, the VA treatment records from July 2009 documented the Veteran's complaints of left knee residual pain due to the in-service knee surgery.  The Veteran also testified in November 2013 that his VA physician indicated that he probably had arthritis of the left knee.  

In regard to the bladder problems, the July 2009 VA treatment records contained a notation of a 14 year history of bladder problems and dysuria.  The Veteran also testified that his VA physician told him that his bladder had lost its elasticity.  

This evidence is new in that it was not of record at the time of the December 2001 decision.  The evidence is also material because it relates to unestablished facts necessary to substantiate the claims, namely, that the Veteran has tinnitus, a left knee condition, and bladder problems that are related to service.  

For those reasons, the Board finds that the evidence received since December 2001 warrants reopening of the Veteran's claims of service connection for tinnitus, a left knee condition, and bladder problems, to include polyuria and polydipsia, as it is new and material within the meaning of 38 C.F.R. § 3.156(a).


Tinnitus

The Veteran asserts that his current tinnitus is due to his exposure to loud and harmful noise during his period of active service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

At the November 2013 hearing, the Veteran complained of ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370 (2002) (lay persons competent to testify about ringing in ears in service).  Although the Veteran has not been diagnosed by a medical professional, lay evidence can be competent and sufficient to establish a diagnosis under these circumstances.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)  

A review of the service personnel records shows that the Veteran's military occupation specialties included that as a missile and space systems electronic maintenance journeyman.  The Veteran testified in November 2013 that he was exposed to loud noise working in a small room underground with a motor generator.  

Given this factual background, his assertions of having had exposure to significant noise are found to be consistent with the circumstances of his service.  As such, in-service noise exposure is acknowledged.  38 U.S.C.A. § 1154(a).  

The Veteran's service treatment records showed that the Veteran had normal hearing upon enlistment and separation.  In June 1993, June 1994, and June 1995 hearing conservation examinations, the Veteran denied having ringing in the ears.  

In May 1994, however, the Veteran complained of having a possible ear infection.  He also testified that, during service, he complained of ringing in his ears and was told by medical personnel that he should be fitted for new ear plugs.  

At the hearing, the Veteran further testified that the ringing in his ears that he experienced during service had continued thereafter.  The Board notes that the Veteran is competent to report as to the symptoms he experiences, such as ringing in his ears and its history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Veteran was scheduled for a VA examination to determine the likely etiology of his claimed tinnitus.  The Veteran testified that he did not receive notification of containing the date of the examination.  This testimony constitutes a good explanation for his failure to attend.  There is consequently no medical opinion linking the Veteran's tinnitus to service.  Such medical nexus evidence, however, is not always required to establish service connection.  

In this case, there is competent, credible evidence that the Veteran was exposed to loud noise in service, experienced tinnitus in and since service, and that his current tinnitus is thus related to his in-service noise exposure.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (providing that lay testimony regarding observations of symptoms "may provide sufficient support for a claim of service connection, and it is error for the Board to require medical evidence to support that lay evidence").

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran suffers from current tinnitus that as likely as not had its clinical onset during service when he was exposed to excessive or harmful noise incident to his assigned duties.

In resolving all reasonable doubt in the Veteran's favor, service connection in warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

As new and material evidence has been received to the reopen the claims of service connection for tinnitus, a left knee condition, and bladder problems to include polyuria and polydipsia, the appeal to this extent is allowed.  

Service connection for tinnitus is granted.  


REMAND

The Veteran asserts that left knee condition and bladder problems had their onset in service.   

In regard to the claimed left knee condition, the Veteran's service treatment records reveal that he complained of left knee pain that culminated in surgery for the removal of an exostosis from the proximal left tibia in March 1995.  

The Veteran's VA treatment records from July 2009 contained a past medical history of left knee residual pain from an old surgery.  The Veteran testified that he has not received an X-ray examination, but that his VA physician indicated that he probably had left knee arthritis.  

In regard to the claimed bladder problems, the Veteran testified that, during service, he was unable to relieve his bladder while on duty and eventually developed problems with urination.  The Veteran's service treatment records document complaints of polyuria and polydipsia in March 1995.  All associated testing revealed normal findings, and the medical personnel could not explain his symptoms.  

The VA treatment records also showed complaints relating to his bladder, to include urinary hesitation and a 14 year history of dysuria and a notation for a urology referral.  The Veteran testified that his VA physician told him that his bladder had lost its elasticity.   

To date, the Veteran has not been afforded VA examinations that address the nature and likely etiology of these claimed disabilities.  

Based on the foregoing, the Board finds that medical examinations and opinions are necessary to determine the nature and likely etiology of the left knee condition and bladder problems.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order obtain and associate with the record copies of any outstanding VA and private medical records referable to treatment rendered the Veteran for the claimed left knee condition and bladder problems since service.  

The Veteran should be notified that he may submit medical evidence and clinical records to support his claim.  

2.  The RO should then have the Veteran scheduled for a VA orthopedic examination to determine the nature and likely etiology of the claimed left knee condition.  

Any tests and examinations deemed necessary should be performed, to include an X-ray examination of the left knee.  

The claims file and a copy of this Remand should be made available to the examiner for review in connection with his or her evaluation.  

Based on a review of the entire record, the examiner should provide a response to each of the following: 

A)  Provide a list of all current diagnoses related to the Veteran's left knee condition.  

B)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that his current left knee disability had its clinical onset during service or otherwise is related to an injury or other event or incident of service, to include any residuals from his left knee surgery in March 1995. 

C)  The examiner should also state whether any arthritis of the left knee was manifested within one year of separation from service (i.e. October 1996).  

If the examiner must resort to speculation to answer any questions, he or she should so indicate and explain why it would be speculative to respond.  

The examiner is also requested to provide a rationale for any opinion expressed.

3.  The RO should also have the Veteran scheduled for a VA genitourinary examination to determine the nature and likely etiology of the claimed bladder problems.  

The claims file and a copy of this Remand should be made available to the examiner for review in connection with his or her evaluation.  

Based on a review of the entire record, the examiner should provide a response to each of the following:

A)  Provide a list of all current diagnoses related to the Veteran's bladder problems.  

B)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that his current bladder disability had its clinical onset during service or otherwise is related to an event or incident of service, to include having to wait long periods of time to relieve his bladder during service.  

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


